Citation Nr: 1044799	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for aid & attendance or housebound status.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2006 and February 2008 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran failed to appear for a Board hearing when it was 
scheduled in August 2010; thus, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic stress disorder 
(PTSD), tinnitus, and hearing loss do not render him blind, a 
patient in a nursing home, or unable to care for most of his 
daily personal needs or to protect himself from the hazards and 
dangers incident to his daily environment without the assistance 
of others.

2.  Service connection currently is in effect for PTSD, rated as 
70 percent disabling, for tinnitus, rated as 10 percent 
disabling, and for bilateral hearing loss, rated as zero percent 
disabling (non-compensable).

3.  The Veteran's service-connected PTSD, tinnitus, and bilateral 
hearing loss do not render him unable to obtain or retain 
substantially gainful employment, given his 12 years of formal 
education and work experience in materials handling.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation due to the need 
for regular aid and attendance are not met.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letters 
dated in March 2006 and October 2007.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding effective date and 
degree of disability, was provided in March 2006.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran examinations in June 2005 and 
April 2006, and afforded the Veteran the opportunity to give 
testimony before the Board.  As noted in the Introduction, the 
Veteran failed to report for his Board hearing when it was 
scheduled in August 2010.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has not 
contended otherwise.  The Veteran failed to report without good 
cause for a VA examination in August 2009.  He did not respond to 
calls or a letter to reschedule the VA examination.  Nor has he 
responded since the October 2009 supplemental statement of the 
case advising him of his failure to report.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that "[t]he duty to assist is not always a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds 
that another VA examination is not required.  See also 
38 C.F.R. § 3.655 (2010).  

In summary, the Board finds that VA substantially has complied 
with the notice and assistance requirements and the Veteran is 
not prejudiced by a decision on the claims at this time.

Special monthly compensation

Service connection is in effect for PTSD, rated as 70 percent 
disabling; for tinnitus, 10 percent, and for bilateral hearing 
loss, rated as zero percent disabling (non-compensable).  The 
Veteran essentially contends that he is entitled to special 
monthly compensation because he is so disabled that he is in need 
of aid and attendance.  He also contends that he is in fear of 
leaving his house due to the possibility of his falling down.  

A Veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
or (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) is so helpless as to be in need of 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.350(c)(3).  38 C.F.R. § 3.350(b)(3) specifically directs 
adjudicators to consider the criteria contained in 38 C.F.R. § 
3.352(a) when making determinations as to the need for regular 
aid and attendance.  38 C.F.R. § 3.350(b)(3).

38 C.F.R. § 3.352(a) provides that a decision-maker must consider 
such factors as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, either 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment. 38 C.F.R. § 3.352(a); accord 
Prejean v. West, 13 Vet. App. 444, 447-48 (2000).  It is not 
required that all of the disabling conditions enumerated be 
present before a favorable rating be made, however, at least one 
such condition must be present.  Prejean, 13 Vet. App. at 448 
(noting that "[i]n Turco, 9 Vet. App. at 225, the Court stated 
that it was mandatory that VA consider the factors under section 
3.352(a) and that at least one of those factors must be 
present").  In addition, the particular personal functions that 
the claimant is unable to perform should be considered in 
connection with his condition as a whole, and it is only 
necessary that the claimant be so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); see also Prejean, 13 Vet. App. at 447-48.  Further, 
determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed, but must be based on the actual 
requirement of personal assistance from others.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for special monthly compensation based on the 
need for aid & attendance or housebound status.  Clearly, the 
Veteran's PTSD, hearing loss, and tinnitus do not affect his 
vision.  Nor is the Veteran a patient in a nursing home because 
of these service-connected disabilities.  Also, the competent 
medical evidence of record shows that none of these service-
connected disabilities render the Veteran in need of regular aid 
and attendance from another person.  The Veteran indicated on VA 
examination in April 2006 that he performs his activities of 
daily living and goes to the barber for his hair and beard.  He 
had not received treatment for PTSD since 2004.  He was 
appropriately groomed and had a euthymic mood.  He had difficulty 
understanding and processing questions but did not appear to have 
perceptual disturbances.  The examiner could not perform an 
adequate examination on him because he was intoxicated.  The 
diagnosis on Axis I was alcohol abuse.  The Veteran had an 
accidental injury in July 2007, after falling into a coffee 
table.  He sustained a penetrating chest wall injury, mammary 
artery laceration, hemothorax, and pneumothorax.  Service 
connection is not in effect for any of these medical conditions.

No medical opinion of record shows that the Veteran currently 
requires aid and attendance based upon his service-connected 
disabilities.  The Veteran also failed to report for a VA 
examination in August 2009 which might have provided information 
supportive of this claim.  He further has not identified or 
submitted any competent evidence, to include a medical nexus, 
demonstrating his entitlement to special monthly compensation 
based on the need for regular aid & attendance.  The Board 
concludes that the Veteran's service-connected PTSD, tinnitus, 
and hearing loss do not render him in need of aid and attendance.  
Accordingly, the claim for special monthly compensation based on 
the need for aid & attendance is denied.  As for the Veteran's 
assertion that he is afraid to leave his home for fear of 
falling, entitling him to special monthly compensation because of 
his housebound status, the Board notes that the examiner in April 
2006 indicated that he had a wide based gait likely due to 
cerebellar ataxia due to alcohol abuse.  There is no indication 
that the Veteran has fallen due to any of his service-connected 
disabilities.  The Veteran also has not identified or submitted 
any competent evidence, to include a medical nexus, demonstrating 
his entitlement to special monthly compensation based on 
housebound status.  Thus, this claim also is denied.

TDIU

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).  It is the established policy that Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
38 C.F.R. § 4.16(b).  Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

The Veteran's service-connected PTSD is rated at 70 percent 
disabling.  His service-connected tinnitus is rated as 10 percent 
disabling.  His service-connected bilateral hearing loss is rated 
as zero percent disabling (non-compensable).  He argues that his 
is totally disabled due to his service-connected PTSD.  He stated 
in January 2006 that he had 12 years of formal education and that 
he had work experience as a material handler in a warehouse, most 
recently in June 1999.  

A VA psychiatric examination in April 2006 revealed only alcohol 
abuse.  There was no indication that the Veteran's 
service-connected PTSD was causing the Veteran to be 
unemployable.  He was intoxicated and so an adequate VA 
psychiatric examination could not be performed on him. 

In March 2006, his former employer as a material handler noted 
that he had left his job voluntarily in July 1999.  

The Veteran failed to report for a VA examination in August 2009 
which might have provided information supportive of this claim.  

The Board finds that the preponderance of the evidence is against 
assigning a TDIU.  No competent evidence of record demonstrates 
that the Veteran is unemployable due to his service-connected 
disabilities.  While his PTSD obviously limits his opportunities 
to work with other people, and his tinnitus and hearing loss 
could limit employment in other ways, there are other forms of 
substantially gainful employment which he can perform, given his 
high school education and experience in material handling.  His 
material handling employer noted in March 2006 that he had left 
his job voluntarily in July 1999.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, demonstrating his entitlement to a TDIU.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for 
aid & attendance or housebound status is denied.

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


